Curran, Dennis J., J.
This matter came before me this afternoon on the plaintiff s application for a preliminary injunction.
The complaint in this matter concerns more than fifty (50) years of beach access to oceanfront property in Dennisport, Massachusetts. The defendant corporation is located in Dennisport; the individual condominium owners of the plaintiff seasonally reside in Dennisport; and the property at issue is obviously in Dennisport. Nevertheless, the corporate plaintiff, which hails from an office park in Newton, Massachu*339setts has chosen, through its Boston-based law firm, to file this action in Woburn, Massachusetts, some four counties, 91 miles,1 and at least an hour and halfs drive from the subject property.
The question before this Court is whether this is the most convenient forum for such a dispute. I believe that it is not.2 Four reasons compel such a conclusion:
1. Many of the individual stakeholders have a strong nexus to Barnstable County and none to Middlesex County;
2. Beachfront access disputes such as this, although capable of resolution by this Court, are the “bread and butter” of judicial matters heard in Barnstable County (by comparison, at the risk of stating the obvious, Woburn is landlocked);
3. The plaintiff Village at Nantucket Sound Condominium Trust’s connection to Middlesex County is of only recent origin, having been formed several months before this lawsuit was filed;
4. The Barnstable County Superior Court is better-suited in proximity and sensitivity to such oceanfront issues.
Given these factors, there can be little doubt that Middlesex County is neither a fair nor convenient location for the hearing of this matter. The logical venue is in Barnstable County: the real property is there, most of the individual stakeholders reside there; the defendant corporation is there; and finally, the specialized knowledge to facilitate a resolution of this matter abounds there.

ORDER

For these reasons, this matter is DISMISSED forthwith; the plaintiff is invited to re-file this action, without the need for a filing fee — if agreeable to the Clerk of Barnstable County — in that county.

 According to www.mapquest.com.


 So too, apparently, does the defendant.